Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 19-33 in the replies filed on August 2, 2021 and October 18, 2021 are acknowledged.  Claims 34-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, with there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2021 and October 18, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 33 is objected to because of the following informality.  Claim 33 could read “A can or a container composed of metal or plastic, wherein a hermetically sealed closure is produced by using the metallic can lid according to Claim 19.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 19, the claim recites the following limitations; however, there is insufficient antecedent basis for these limitations in the claim.
“…the metallic lid surface …” [Claim 19 Lines 3-4],
“…the fixed lid surface …” [Claim 19 Lines 6-7],
“…the opening region …” [Claim 19 Lines 7],
“…the metallic lid region …” [Claim 19 Lines 8-9],
“…the pivot bearing region…” [Claim 19 Lines 11-12], and
“…the lower side structure of the can …” [Claim 19 Line 17].
Claims 20-32 are also rejected under §112(b) – indefiniteness as being dependent from rejected base claim 19.
Regarding claim 25, the phrase "…a gusset-like manner" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  Is the pivot bearing region a gusset, or does it function similar to a gusset?  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 19-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Re Claim 19, the prior art discloses most of the claimed invention regarding metallic can lids with reclosable openings with microgaps and weakening lines with sealing frames and closure units.  However, the prior art does not expressly disclose that the sealing frame and the closure unit cooperate via sealing and latching ribs and associated receiving grooves and the metallic lid region disposed within the annular microgap is received and held in the opening region of the lid; wherein the film provided at the inner lid side and covering the microgap consists of a molded part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736